DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claim 1
Cancelled: Claims 3 & 5  
Added: None 
Therefore Claims 1 – 2, 4, 5 – 18 are now pending.

Response to Arguments
Applicant’s arguments, filed 01/28/2022, with respect to Claims 1 – 2, 4, 6 – 18 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter in the independent claim, therefore the application is now in condition for an allowance. Please see below.

Election/Restrictions
Claims 1 – 2, 4, 14, 17 – 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6 – 13 and 15 – 16, directed to a species of the allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 6 – 13 and 15 – 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/05/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 2, 4, 6 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“wherein the second controlling circuit comprises: a third capacitor, wherein a first electrode of the third capacitor is directly connected to a first power supply signal terminal for providing the first power supply signal, and a second electrode of the third capacitor is directly connected to a fourth node; First Named Inventor: Jianting WangApplication No.: 16/820,246 -3- a fourth resistor, wherein a first terminal of the fourth resistor is directly connected to the fourth node, and a second terminal of the fourth resistor is grounded; and a third transistor, wherein a controlling electrode of the third transistor is directly connected to the fourth node, a first electrode of the third transistor is grounded, and a second electrode of the third transistor is directly connected to a first outputting terminal for outputting the output signal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625